Citation Nr: 0639824	
Decision Date: 12/26/06    Archive Date: 01/05/07

DOCKET NO.  04-42 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease of the cervical spine.

2.  Entitlement to service connection for to degenerative 
disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse



ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to March 
1970.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision from 
the Cleveland, Ohio, Department of Veterans Affairs (VA) 
Regional Office (RO). 

In August 2006, the veteran testified during a hearing before 
the undersigned at the RO.  Unfortunately, as explained in 
more detail below, portions of the hearing were 
untranscribable.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In August 2006, the veteran testified during a hearing before 
the undersigned at the RO.  Subsequently, however, the Board 
discovered that portions of the hearing were untranscribable.  
The veteran was provided an opportunity to be scheduled for 
another hearing, and in December 2006, he requested another 
hearing before a Veterans Law Judge at the RO.  Because the 
RO schedules the hearings between the RO and the Board, a 
remand of this matter to the RO is necessary.

Accordingly, this matter is hereby REMANDED to the RO for the 
following action:

The RO should take appropriate action to 
schedule the veteran for a Travel Board 
hearing in accordance with his December 
2006 request.  The RO should notify the 
veteran and his representative of the 
date and time of the hearing in 
accordance with 38 C.F.R. § 20.704(b) 
(2006).  After the hearing, the claims 
file should be returned to the Board in 
accordance with current appellate 
procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


